                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



LUANE CLYMO,                                         Case No. 2:18-cv-0168-SU

               Plaintiff,                            ORDER

       v.

AMERICAN STATES INSURANCE
COMPANY,

               Defendant.

Michael H. Simon, District Judge.

       United States Magistrate Judge Patricia Sullivan issued Findings and Recommendation in

this case on May 15, 2019. ECF 60. Magistrate Judge Sullivan recommended that Defendant’s

Motion for Partial Summary Judgment (ECF 36) be granted.

       Under the Federal Magistrates Act (“Act”), the Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files objections to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

       For those portions of a magistrate judge’s findings and recommendations to which neither

party has objected, the Act does not prescribe any standard of review. See Thomas v. Arn, 474

U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act], intended to


PAGE 1 – ORDER
require a district judge to review a magistrate’s report to which no objections are filed.”); United

States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding that the court

must review de novo magistrate judge’s findings and recommendations if objection is made, “but

not otherwise”). Although in the absence of objections no review is required, the Act “does not

preclude further review by the district judge[] sua sponte . . . under a de novo or any other

standard.” Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ.

P. 72(b) recommend that “[w]hen no timely objection is filed,” the Court review the magistrate

judge’s recommendations for “clear error on the face of the record.”

       Plaintiff timely filed an objection (ECF 62), to which Defendant responded (ECF 64).

The Court has reviewed de novo those portions of Magistrate Judge Sullivan’s Findings and

Recommendation to which Plaintiff has objected, as well as Defendant’s response. The Court

agrees with Magistrate Judge Sullivan’s reasoning and ADOPTS those portions of the Findings

and Recommendation. For those portions of Magistrate Judge Sullivan’s Findings and

Recommendation to which neither party has objected, this Court follows the recommendation of

the Advisory Committee and reviews those matters for clear error on the face of the record. No

such error is apparent.

       The Court ADOPTS Magistrate Judge Sullivan’s Findings and Recommendation,

ECF 60. Defendant’s Motion for Partial Summary Judgment (ECF 36) is GRANTED.

       IT IS SO ORDERED.

       DATED this 2nd day of July, 2019.


                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 2 – ORDER
